Citation Nr: 1813428	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.  He is the recipient of the Bronze Star Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam and is, therefore, presumed to have been exposed to an herbicide agent during active service.

2.  Bilateral hearing loss and tinnitus are etiologically related to acoustic trauma sustained in active service.  

3.  Symptoms of BPH were not chronic in service and are not etiologically related to active service or to herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Tinnitus was incurred in service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  BPH was not incurred in service, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).  The Veteran's service personnel records confirm that he served in the Republic of Vietnam, but benign prostatic hypertrophy is not among the diseases presumed to be related to herbicide exposure.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss and Tinnitus

First, both hearing loss and tinnitus were diagnosed at a June 2012 VA examination.  Moreover, the Veteran is competent to speak to his in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Specifically, he has reported exposure to artillery fire and helicopter noise when performing his duties as a photographer, and that he was not issued hearing protection during these activities.  These activities are consistent with his MOS and principal duty while in Vietnam as reported in his service personnel records.  Accordingly, the evidence shows both a current disability and in-service event or injury criteria for service connection. Thus, the case turns on whether there is a relationship between the two.

Hearing Loss.  A May 2012 statement from Dr. CJR, who performed an audiogram on the Veteran in April 2010, reflects consideration of the Veteran's in-service duties photographing artillery and the Veteran's post-service occupation of general surgeon, which did not expose him to any significant noise.  Dr. CJR also stated that the Veteran has a long history of sloping high-frequency sensorineural hearing loss bilaterally.  Dr. CJR concluded that there is nothing from the Veteran's history or the audiogram that suggests anything other than the significant noise exposure in the Army could have caused the Veteran's type of hearing disability.  

In contrast, a June 2012 VA examiner opined that the Veteran's hearing loss and tinnitus were not associated with noise exposure in service on the basis that hearing testing conducted at enlistment and separation shows that the Veteran did not have any hearing loss disability while in service.  However, the lack of a hearing loss or tinnitus disability in service is an insufficient rationale; therefore, the opinion is inadequate.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In light of the above, the Board affords the benefit of the doubt to the Veteran and determines that the evidence in favor of the claim for service connection for bilateral hearing loss is in equipoise.  Therefore, the appeal is granted.

Tinnitus.  With regard to tinnitus, that disability is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

The Veteran has indicated that he has experienced tinnitus since service.  While there is an absence of complaints of or treatment for hearing loss or tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b). 

The Board notes that a recent VA examination was unable to provide an opinion without resorting to speculation.  However, the Board does not need to reach the weight assignable to the VA opinion because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) for the "chronic" diseases of tinnitus (38 C.F.R. § 3.309 (a)) based on a finding of "continuous" symptoms of hearing loss and tinnitus since service rather than on direct service connection. 

In sum, there is evidence of acoustic trauma in-service and continuous symptoms of tinnitus since service.  Therefore, tinnitus is presumed to have been incurred in service, and the appeal is granted.  

Benign Prostatic Hypertrophy

VA treatment notes reflect a current diagnosis of BPH.  Therefore, a current disorder is shown.  However, service treatment records are silent for complaint, treatment, or diagnosis associated with this disability, nor has the Veteran so asserted.  Therefore, chronic BPH was not shown in service.  As such, direct service connection is not warranted.

Rather, the Veteran contends that BPH is due to herbicide exposure.  To that end, a veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain disorders; however, while prostate cancer is listed, BPH is not one of the disorders listed as presumptively due to herbicide exposure.  Therefore, service connection due to presumptive herbicide exposure is denied.  

Consideration has also been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis to herbicides, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the Veteran has made no such assertion and the medical evidence does not support a direct connection between BPH and herbicide exposure.  Therefore, service connection due to direct herbicide exposure is denied.

The Board has considered the Veteran's lay statements that herbicide exposure caused BPH.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, as a physician he is competent to offer medical opinions but the Board places less probative value on his statements as his primary contention - that BPH is due to herbicide exposure - is not his area of expertise.  Further, the Board is bound by the laws and regulations that outline the disorders that are subject to presumptive service connection, and these laws and regulations outweigh his contentions.

Finally, with respect to all the claims, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for benign prostatic hypertrophy is denied.


REMAND

With respect to hypertension, the Veteran has provided evidence in support of his contention that his hypertension is associated with his combat exposure.  Therefore, a VA examination to assess the etiology of his hypertension is in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for an examination to assess the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the clinician, and any indicated tests and studies should be performed.

Based on the review of the record, the clinician is asked to offer a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that hypertension originated during active service or is otherwise etiologically related to active service, to include exposure to combat and other traumatic stressors.  

For purposes of the opinion, the clinician should assume that the Veteran is a reliable historian.  The clinician must not ignore the Veteran's competent reports of in-service events or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  The opinion and rationale must separately address causation and aggravation.  If the clinician is unable to provide any required opinion, he or she should explain why.  

If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the clinician should identify the additional information that is needed, including scheduling the Veteran for an examination if necessary.  

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


